 
EXHIBIT 10.24


AGREEMENT FOR CLINICAL SERVICES


THIS AGREEMENT, dated as of the Sixth day of December 2010, is by and among
CytRx Corporation, (“CytRx ” or “SPONSOR”), with offices located at 11726 San
Vicente Boulevard, Suite 650, Los Angeles, California  90049, and
Oncotherapeutics (“Oncotherapeutics” or “CRO”), with offices located at 9201
Sunset Boulevard, Suite 317, West Hollywood, CA 90069.


WHEREAS, CytRx Corporation, a corporation organized and existing under the laws
of the State of Delaware, is engaged in the discovery, development and marketing
of pharmaceutical products; and


WHEREAS, Oncotherapeutics, a corporation organized and existing under the laws
of the State of California is a contract research organization engaged in the
business of managing and monitoring clinical trials and analyzing clinical
research data for pharmaceutical products; and


WHEREAS, CRO desires to assist SPONSOR in organizing, monitoring and supervising
certain clinical research activities set forth herein and SPONSOR desires to
retain CRO upon the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and mutual promises and
undertakings herein contained, the parties hereto agree as follows:


1.
DEFINITIONS



The following terms as used in this Agreement shall have the meaning set forth
hereinafter:


1.1           “CRO" means contract research organization as described in 21
C.F.R. § 312.3 of the FDA regulations.


1.2           “Direct Expenses” means personnel expenses, including any and all
overhead or internal costs, as a result of performing the Services herein.


1.3           "FDA" means the United States Food and Drug Administration or any
successor agency thereto.


1.4           "Investigator" means any person conducting studies in humans in
connection with the Study, or any other person acting under the direction,
control or authority of such person with respect to a Study involving a Study
Drug supplied by SPONSOR.


1.5           “Pass-through Expenses” means out-of-pocket expenses in connection
with the performance of Services provided hereunder, such as travel fees (coach
and not first-class air travel), Investigator fees, Investigator site start-up
fees, printing fees, shipping/mailing fees and fees related to the storage,
labeling and shipment of the Study Drugs.

 
 

--------------------------------------------------------------------------------

 

 
1.6           "Protocol" means the Protocol entitled "A Randomized,
Placebo-Controlled Phase 2b Study of Tamibarotene Plus Paclitaxel and
Carboplatin Versus Placebo Plus Paclitaxel and Carboplatin as First Line
Treatment for Subjects with Advanced Non-Small Cell Lung Cancer” attached hereto
as Exhibit A.


1.7           "Services" mean the services to be performed by CRO and
obligations undertaken by CRO as outlined in this Agreement and in Exhibits A
and B, attached hereto and made a part hereof.


1.8           "Study" means the multicenter clinical study to be conducted in
accordance with the Protocol.


1.9           "Study Drugs" means those substances referred to in the Protocol.




2.           SERVICES


2.1           CRO shall provide the Services in accordance with the terms
hereof.  Any changes made to the Protocol must be approved in advance in writing
by SPONSOR and must receive the necessary Institutional Review Board (“IRB”)
approval and, if required by 21 C.F.R. § 312.30, be submitted to the FDA prior
to implementation.  In the event of revision of the Protocol or an Exhibit
hereto, the most recent version or revision thereof shall govern. CRO shall
comply with the Protocol, all applicable federal, state and local laws, rules
and regulations including, without limitation, the rules and regulations
promulgated by FDA, with respect to the Services performed by CRO hereunder,
including, but not limited to, the requirements of 21 C.F.R. Part 312, Good
Clinical Practices, including but not limited to the Drug and Cosmetic Act, 1940
and the regulations promulgated pursuant thereto, and with the standard of care
customary in the contract research organization industry.  In the event of any
actual or perceived noncompliance with the Protocol, or with applicable federal,
state, or local laws, rules, or regulations that may affect the integrity of
Study data, CRO shall notify SPONSOR immediately.


2.2.1           CRO shall use its best endeavors to deliver the maximum
enrollment to SPONSOR of no less than 140 enrolled patients.


2.2.2    CRO shall use its best endeavors to deliver to SPONSOR no less than
TWELVE sites within the United States for this study and will work with the
THREE sites in Mexico City, Mexico that have been identified by the SPONSOR for
this study.



 
 

--------------------------------------------------------------------------------

 

2.3           CRO shall also provide additional Services specified in any future
additions or modifications, which may be agreed to among all of the parties and
shall be incorporated in writing as amendments of the relevant Exhibit
hereto.  If SPONSOR wishes to change the scope of the Services or wishes to
obtain additional Services not initially covered by this Agreement and/or not
listed in an Exhibit hereto, SPONSOR shall so advise CRO and submit requirements
and specifications to CRO. After receipt of the requirements and specifications,
CRO shall provide SPONSOR with a reasonable cost estimate for performing the
modified or additional Services. No such cost estimate shall be the basis for a
change in the fees payable to CRO unless and until it has been agreed to and
approved in writing by SPONSOR. In the event there is no agreement among the
parties with respect to such additional costs, the parties agree to resolve any
differences as provided in Section 4.1 below. Any such modified or additional
Services provided by the CRO thereby shall be governed by the terms and
conditions of this Agreement and by such supplementary written amendments of
this Agreement or Exhibits to this Agreement as may be executed among the
parties from time to time. In the event of a conflict between the terms of this
Agreement and an Exhibit, the terms of this Agreement shall govern.


2.4           CRO shall designate in writing one individual who will act as
agent for CRO and will have the authority and responsibility to act on behalf of
CRO in connection with all obligations undertaken by CRO in this Agreement.
SPONSOR shall designate in writing one individual who will act as agent for
SPONSOR and will have the authority and responsibility
to act on behalf of SPONSOR in connection with all obligations undertaken by
SPONSOR in this Agreement. Such designations may be modified from time to time
and shall be in writing and communicated to all other parties.


3.           TERM


3.1           This Agreement shall be effective upon the date first set forth
above and shall
thereafter remain in full force and effect until completion of all Services
contemplated
hereunder or termination of this Agreement as provided for in Section 6 below.
CRO shall
use its best efforts to complete the Services within THIRTY SIX months after the
date first set forth above.


4.
COMPENSATION AND EXPENSES



4.1           As compensation for the Services performed hereunder SPONSOR shall
pay CRO the amounts specified in Exhibit B attached hereto and made a part
hereof in accordance with the payment schedule set forth therein. The total
amount of Direct Expenses payable by SPONSOR to CRO for Services rendered by CRO
hereunder shall in no event exceed the total amount of FIVE MILLION EIGHT
HUNDRED AND FIFTY TWO THOUSAND TWO HUNDRED AND EIGHTY EIGHT DOLLARS AND FORTY
CENTS ($5,852,288.40) without SPONSOR'S prior written approval in the form of a
purchase order amendment. The total amount set forth above, or any agreed-upon
adjustment, shall be inclusive of any and all overhead or internal costs of CRO.
All work to be undertaken pursuant to this Agreement shall not commence until a
preauthorized purchase order is in place between SPONSOR and CRO.



 
 

--------------------------------------------------------------------------------

 

4.2           SPONSOR will reimburse CRO for all reasonable Pass-through
Expenses actually incurred by CRO in connection with the performance of Services
provided hereunder. SPONSOR will reimburse CRO for all such Pass-through
Expenses, within thirty (30) days of receipt by SPONSOR of periodic itemized
statements covering such expenses. Such expense statements will be accompanied
by an invoice and such invoice shall be itemized in reasonable detail and shall
include reasonable documentation (including all receipts associated with travel,
lodging, food, etc.) in support of such expenses and invoice. The total amount
payable by SPONSOR to CRO for such Pass-through Expenses shall in no event
exceed the total amount of ONE MILLION AND FORTY SIX THOUSAND NINE HUNDRED AND
EIGHTY ONE DOLLARS AND SIXTY SEVEN CENTS ($1,046,981.67), unless an increase in
such amount is authorized in writing by SPONSOR in the form of a purchase order
amendment.


4.3           If the scope of the Services or the time necessary to complete the
Study change and such changes are beyond the reasonable control of CRO, the fees
and expenses to SPONSOR pursuant to such Exhibit will be adjusted as mutually
agreed upon in writing by SPONSOR and CRO in the form of a purchase order
amendment. In the event of disagreement with respect to such changes and/or fees
and expenses to be paid therefor, the Study will proceed and CRO will continue
rendering its Services while the disagreement is being resolved. Resolution of
such disputes shall be accomplished by good faith negotiations by a senior
officer of each party within thirty (30) days of notice furnished in accordance
with Section 12 hereunder. If necessary, thereafter, resolution of such disputes
shall be accomplished at the written request of any party hereto to the other
parties by binding arbitration, which shall not interfere with the timely
rendering of CRO's Services, pursuant to the Rules of Conciliation and
Arbitration of the American Arbitration Association, using a three-person panel
of arbitrators selected by mutual agreement of the parties.


4.4           Unless otherwise specified in any Exhibits that now or hereafter
may be agreed to among the parties, upon SPONSOR's request CRO shall be
responsible for negotiating Investigator fees with each Investigator at each
Study site participating in the Study. Such fees as well as pass-through
expenses pursuant to Section 4.2 hereof shall be paid in advance from time to
time by SPONSOR into a separate bank account in the name of CRO. CRO shall
transmit copies of such bank account statements together with a schedule of all
payments from such account to SPONSOR quarterly. CRO shall direct such fees,
when earned in accordance with the Clinical Research Agreement entered into
among SPONSOR, CRO, the Investigator(s) and/or CRO, to be paid to the
Investigators and/or institutions in which the Study is being conducted as the
case may be. Any interest earned on said bank account funds shall remain in the
fund and belong to SPONSOR. In the event the funds advanced by SPONSOR pursuant
to this Section 4.4 are insufficient to cover the payment of fees and expenses
to the Investigators, upon written notice from CRO, SPONSOR will promptly
deposit into such bank account the additional amounts required. SPONSOR reserves
the right to make all such pass-through payments under Sections 4.2 and 4.4
hereof directly to the Investigators, institutions and/or other third parties
and the relevant Exhibit shall so provide. Clinical Research Agreements required
for an Investigator at any Study site shall be among SPONSOR, CRO and the
Investigator and/or institution and the form and content of such agreement shall
be prepared and furnished to CRO by SPONSOR.


4.5           In order to enable SPONSOR to comply with applicable federal tax
laws and regulations, CRO agrees to provide, if requested by SPONSOR, within
forty-five (45) days after the close of each calendar year, the total amount of
funds which CRO and/or the Investigators received from SPONSOR relating to
research activities during the year and any other information related to this
Agreement which SPONSOR reasonably requires to properly compute their respective
tax liabilities.

 
 

--------------------------------------------------------------------------------

 



4.6           In consideration of its performance of Services hereunder, SPONSOR
shall pay CRO the fees and expenses set forth in Exhibit B which is attached
hereto and made a part hereof.  The budget estimates contained in Exhibit B
represent CRO's best estimate of the costs to perform all Services to be
provided hereunder by CRO. In the event that actual and accrued expenses
indicated as Direct and "Pass-through Costs" in Exhibit B which are incurred by
CRO at the conclusion of the Study are less than the amounts paid by SPONSOR for
such expenses, CRO will promptly refund to SPONSOR any excess amount paid at the
conclusion of the Study.


5.
CONFIDENTIAL INFORMATION



5.1           “Confidential Information” means all secret, trade secret,
privileged, confidential or proprietary written information and data provided by
SPONSOR to CRO pursuant to this Agreement, or generated or developed by CRO or
Investigator pursuant to this Agreement, or any such secret, trade secret,
privileged, confidential or proprietary information disclosed orally, which is
reduced to writing within thirty days of oral disclosure and identified as being
"confidential," except any portion thereof which:


(1)           was lawfully in the possession of CRO and known to it without
restriction as to its use prior to disclosure by SPONSOR, to the extent such
possession and knowledge is documented; or


(2)           was in the public domain or the subject of public knowledge at the
time of disclosure by SPONSOR; or


(3)           becomes part of the public domain or the subject of public
knowledge through no breach of this Agreement by CRO, or


(4)           becomes available to CRO from a third party other than in breach
of a legal obligation of confidentiality to SPONSOR in respect thereof; or


(5)           is independently generated by CRO without reference to or use of
the Confidential Information received hereunder; or


(6)           is required by law, administrative or judicial order to be
disclosed. CRO shall notify SPONSOR as soon as possible, but in no event later
than two days after learning of an attempt to have information disclosed
pursuant to a legal, administrative or judicial order, in order that SPONSOR
shall have the opportunity to challenge the order prior to disclosure.


5.2           Except as required by applicable law, for the term of this
Agreement and for ten years thereafter, CRO shall not use or disclose to any
party SPONSOR’S Confidential Information received pursuant to this Agreement or
otherwise, without the prior written consent of SPONSOR.

 
 

--------------------------------------------------------------------------------

 
 
5.3           Notwithstanding the preceding section, CRO may, without SPONSOR’S
prior written consent:


(1)           use SPONSOR’S Confidential Information solely for the purposes of
performing its obligations under this Agreement, and


(2)           disclose SPONSOR’S Confidential Information to the minimum number
of its (a) officers, employees, consultants or agents whose work requires use of
such Confidential Information; (b) investigators or other authorized persons
engaged in carrying out the Study; or (c) third party independent contractors
referenced in any Exhibit to this Agreement who are under a written obligation
to maintain the confidentiality of such Confidential Information to the same
extent as CRO.


CRO shall ensure that all of its officers, employees, consultants, agents,
investigators or contractors who receive such Confidential Information
understand and shall be bound by the confidentiality provisions of this
Agreement. In addition, CRO shall routinely identify SPONSOR’S Confidential
Information in such manner to preserve its confidential status.


5.4           Unless otherwise agreed in writing, within thirty days after the
termination of the Agreement or the written request by SPONSOR, CRO shall return
to SPONSOR all of SPONSOR’S Confidential Information in documentary or permanent
form including any and all copies thereof.


5.5           CRO agrees that SPONSOR is and shall remain the exclusive owner of
its Confidential Information and all patent, copyright, trade secret and other
intellectual property rights therein unless and until a further agreement is
executed.


5.6           CRO and SPONSOR acknowledge that any violation of the terms of
this Section 5 may result in irreparable injury and damage to SPONSOR that is
not adequately compensable in money damages, and for which SPONSOR will have no
adequate remedy at law.  CRO therefore consents and agrees that SPONSOR may
obtain injunctions, orders or decrees as may be necessary to protect the
Confidential Information, without the necessity of proving actual damages, in
addition to any other remedies which SPONSOR may have in law or equity.


5.7           CRO acknowledges that during the performance of this Agreement it
may come into possession of certain material information about SPONSOR or its
affiliates that has not yet been disclosed to the public.  CRO agrees to comply
with the rules and regulations of the United States Securities and Exchange
Commission ("SEC"), including those relating to insider trading for as long as
CRO is in the possession of such material, non-public, information about SPONSOR
or its affiliates.  CRO is hereby notified that it should not trade in SPONSOR
securities on its own behalf or on the behalf of others while in possession of
any such material, non-public information.

 
 

--------------------------------------------------------------------------------

 

 
5.8           These confidentiality requirements shall survive the termination
of this Agreement.




6.           TERMINATION


6.1           This Agreement may be terminated by SPONSOR or suspended by
SPONSOR at any time with or without cause by giving CRO at least thirty (30)
days' prior written notice thereof.  As soon as practicable after CRO's receipt
of, and consistent with, such notice, CRO shall upon SPONSOR'S request suspend
all activities and/or instruct the Investigators immediately to discontinue
further acquisition, screening or entry of patients into the Study and
distribution (including dispensing or administration) of Study Drugs. During the
thirty (30) day period between the notice of suspension or termination and the
effective date of such suspension or termination, CRO shall use its best efforts
to conclude and/or, upon SPONSOR’s request, transfer the responsibility for such
Study to SPONSOR or SPONSOR’s designee. Such action shall be performed by CRO,
as soon thereafter as practicable in accordance with its responsibilities under
this Agreement and applicable law and regulation, in order to reduce or
eliminate further costs and to cancel, to the extent reasonably possible, any
third party obligations. Within thirty (30) days after the effective date of
suspension or termination of this Agreement, CRO shall transmit to SPONSOR all
case reports and other data and information collected or prepared by CRO prior
to the effective date of suspension or termination and coordinate the return of
all unused Study Drugs to the SPONSOR. In addition, CRO shall provide SPONSOR
with a written itemized statement of all work performed by CRO in connection
with the suspended or terminated Agreement. Such statement shall include only
those Services detailed in Exhibit A hereto and shall be based upon the payment
schedule set forth in Exhibit B hereto, as such Exhibits may be amended from
time to time by the parties hereto.


6.2           In the event of suspension or termination of this Agreement
pursuant to Section 6.1 or Section 6.4 hereof, CRO shall be entitled to a
partial payment based on the pro rata portion of Services provided by it in
connection with this Study as set forth in Exhibit B through the effective date
of suspension or termination as calculated jointly by the parties. If amounts
already paid by SPONSOR to CRO in connection with the Study exceed such pro rata
calculation, then CRO shall refund such excess to SPONSOR. If such pro rata
calculation exceeds the amount already paid by SPONSOR to CRO in connection with
the Study, then SPONSOR shall pay the balance due to CRO. Any refund or payment
under this Article 6 shall be made within thirty (30) days after SPONSOR's
receipt and approval of CRO's itemized statement.


6.3           This Agreement may be terminated by CRO or SPONSOR upon any
material default in performance by the other party, provided that any defaulting
party shall be given not less than thirty (30) days' prior written notice of
default and the opportunity to cure the default during such period. SPONSOR
shall also be authorized to terminate this Agreement in the event CRO is in
default under any related Study involving the Master Protocol.

 
 

--------------------------------------------------------------------------------

 



6.4           This Agreement may be terminated or suspended immediately by
SPONSOR if the FDA halts the Study or requests that the Study be suspended, or
if any of the conditions for termination set forth in Section 18 apply.


6.5           If not sooner terminated, this Agreement will expire five (5)
years from the date hereof or one (1) year after the completion of the Services
contemplated by all Exhibits hereto, whichever is later.


7.            INDEMNIFICATION


7.1           SPONSOR agrees to assume responsibility and liability for and
agrees to indemnify and hold harmless CRO (hereinafter “CRO Indemnitees”) from
and against any and all costs (including reasonable attorney's fees), damages,
expenses, losses, suits, claims and demands, in any manner caused by, resulting
from or arising out of proper adherence to this Agreement, and any applicable
federal, state and local laws and regulations, excepting damage or injury which
may be attributed to the failure of the CRO Indemnitees to adhere to the
Agreement, or any applicable federal, state and local laws and regulations, or
which may be attributable to the negligence or willful misconduct of the CRO
Indemnitees.


7.2           CRO agrees to defend, indemnify and hold harmless SPONSOR and
SPONSOR’s officers, employees, consultants or agents (hereinafter “SPONSOR
Indemnitees”) from and against any and all costs (including reasonable
attorneys' fees), damages, expenses, losses, suits, claims and demands, in any
manner caused by, resulting from or arising out of any act, omission,
misrepresentation, negligence or breach of this Agreement on the part of CRO and
its respective agents, including, without limiting the foregoing, any damage or
injury arising out of the failure of CRO employees, directors, independent
contractors and agents to adhere to the Agreement, or any applicable federal,
state and local laws and regulations, or which may be attributable to the
negligence or willful misconduct of CRO employees, directors, independent
contractors and agents or CRO’s officers, employees, consultants or agents.


7.3           In the event that either party seeks indemnification under the
terms of this provision or any other provision, it shall inform the other party
of the claim as soon as reasonably practicable after it receives notice of the
claim, shall permit the other party to assume direction and control of the
defense of the claim (including the right to settle the claim solely for
monetary consideration), and shall cooperate as requested (at the expense of the
other party), in the defense of the claim.


7.4           These provisions regarding indemnifications shall survive the
termination of this Agreement.


7.5           Neither party hereto shall have any liability to the other for any
indirect or consequential losses or damage suffered by the other (whether in
contract, tort or otherwise) whensoever, wheresoever or howsoever arising,
except to the extent caused by such party’s gross negligence or willful
misconduct. A party’s liability to the other is in no way limited to the extent
of the party’s insurance coverage. This provision shall survive the termination
of this Agreement.

 
 

--------------------------------------------------------------------------------

 
 
8.           PUBLICITY


8.1           CRO shall not disclose, except as required by law or as required
to fulfill regulatory obligations of the FDA, the existence of this Agreement
nor use or publish the name of SPONSOR hereto in promotion, advertising or for
any other purpose without the prior written consent of SPONSOR.  CRO also will
not make any public presentations about the Study Drug or the Study or issue any
news releases about the Study Drug or Study.


9.           PUBLICATIONS AND REGISTRATION


9.1           At the conclusion of the Study, SPONSOR intends to publish a paper
which presents all of the data collected at all sites participating in the
Study. CRO agrees that it will not publish or otherwise present papers relating
to the Study or which disclose data collected in the Study.


9.2           SPONSOR shall bear the exclusive right and responsibility to
submit Study-related information to clinical trial registry and results
databases.  CRO shall forward any related inquiries or information to SPONSOR to
be addressed by SPONSOR or SPONSOR’s delegate.


10.           INDEPENDENT CONTRACTOR


10.1           CRO shall perform Services under this Agreement only as an
independent contractor and nothing contained herein shall be construed to be
inconsistent with that relationship or status. CRO, its employees, and
consultants shall not be considered employees or agents of SPONSOR. This
Agreement shall not constitute, create, or in any way be interpreted as, a joint
venture, partnership, or business organization of any kind between CRO and
SPONSOR. No party hereto shall have the authority to bind any other party hereto
to any agreement whatsoever.


11.            PATENT RIGHTS AND DATA OWNERSHIP


11.1           CRO will disclose promptly in writing to SPONSOR or its
respective designees any and all inventions, discoveries and improvements,
whether or not patentable, conceived or made by CRO while providing Services to
SPONSOR pursuant to the Agreement which relate to the Study or the Study Drug(s)
or, once CRO becomes aware of the same, conceived or made by any Investigator
arising out of his or her participation in the Study. Any intellectual property
rights associated with such inventions, discoveries, or improvements shall be
the sole and exclusive property of SPONSOR and CRO agrees on its own behalf and
on behalf of its employees to assign all its rights, title and interest therein
to SPONSOR. CRO will execute any and all patent applications, assignments, or
other instruments and give any testimony which SPONSOR reasonably deems
necessary to apply for and obtain patents covering such inventions,

 
 

--------------------------------------------------------------------------------

 

discoveries or improvements (the "Activities"). SPONSOR shall compensate CRO for
the time devoted to such Activities and reimburse it for the reasonable expenses
incurred in connection therewith. These obligations shall continue beyond the
termination of this Agreement with respect to inventions, discoveries and
improvements conceived or made by CRO while providing Services to SPONSOR
pursuant to this Agreement which relate to the Study or the Study Drug(s), or by
any Investigator arising out of his or her participation in the Study, and shall
be binding upon their respective assigns, administrators and other legal
representatives. CRO agrees that all Clinical Research Agreements with
Investigators and/or institutions shall include such obligations concerning
assignment of inventions to SPONSOR.


11.2           All data generated or arising from the performance of this
Agreement shall be the exclusive property of SPONSOR.


12.           COMMUNICATIONS AND PAYMENTS


12.1      Original Study documents and other original documents required under
this Agreement shall be sent by mail or delivery service requiring the signature
of the addressee and addressed to the respective parties at the addresses set
forth in Section 12.3 below.


12.2           All legal notices shall be in writing and sent by certified mail,
return receipt requested, to the respective parties at their addresses set forth
in Section 12.3 below.   Such notices shall be effective upon receipt.


12.3           All other notices and other communications and payments provided
for in this Agreement shall be given personally or by first class mail or by a
nationally-recognized overnight courier service, postage prepaid, or by
facsimile (and promptly confirmed by such mail or courier service), addressed to
the respective parties as follows:


To CRO:                                Oncotherapeutics
9201 Sunset Boulevard, Suite 317
West Hollywood, CA 90069
Phone: (310) 623-1200
Fax:  (310) 623-1121
Attn:   Geoffrey M. Gee, Esq.


To SPONSOR:                                CytRx Corporation
11726 San Vicente Boulevard, Suite 650
Los Angeles, California 90049
Attn: Carrie Nodgaard


All invoices should be sent to Attention:  Accounts Payable



 
 

--------------------------------------------------------------------------------

 

13.           ASSIGNMENT


13.1           Unless otherwise provided in an Exhibit to this Agreement, CRO
agrees that it will not engage the services of third parties to perform any of
the Services hereunder and will not subcontract any of the Services it is
obligated to perform pursuant to this Agreement to any third party without the
prior express written consent of SPONSOR. CRO shall be permitted to use
consultant personnel to conduct site inspection/monitoring visits to the sites
only with SPONSOR’s prior written consent. Additionally, CRO may not assign this
Agreement to any third party without the prior express written consent of
SPONSOR.


14.           DRUG SUPPLIES


14.1           Study Drug(s) shall be shipped by SPONSOR to a CRO subcontractor
engaged in the business of drug storage, shipping and handling designated by CRO
and reasonably acceptable to SPONSOR for delivery to Investigators. SPONSOR
represents and warrants that all necessary approvals and/or regulatory filings
under the United States Food, Drug and Cosmetic Act, the regulations promulgated
thereunder and other federal, state, or regulatory laws or approvals shall be
obtained and/or made in connection with the shipment of such Study Drug(s).


14.2           At the completion of the Study, CRO shall request that each site
provides SPONSOR with a written accounting of all Study Drug(s) used at their
site in the Study. CRO shall request that each site return all unused Study Drug
to SPONSOR or its designee. During the Study, CRO shall instruct the
Investigators to maintain records of the dates and amounts of Study Drug(s)
received at each Study site; the dates, amounts and patients to whom the Study
Drug(s) have been dispensed or administered; the dates and amount of Study
Drug(s) disposed of, damaged or lost; and the dates and amounts of Study Drug(s)
being returned and CRO shall monitor the Investigators' compliance with such
instruction.


15.           TRANSFER OF OBLIGATIONS


15.1           With regard to the Services performed hereunder, CRO shall be
responsible for the obligations transferred by SPONSOR to CRO in CRO's role as
the designated contract research organization for such Study and as described in
Exhibit B attached hereto and made a part hereof. This section shall be
construed as a transfer of those obligations described in Exhibit B attached
hereto and made a part hereof under FDA regulations 21 C.F.R. Part 312 and CRO
shall perform those obligations pursuant to 21 C.F.R. Part 312.


16.           INSPECTIONS AND COOPERATION


16.1           CRO shall from time to time, during the conduct of the Study and
upon at least ten (10) business days’ prior written notice to CRO, assist
representatives of SPONSOR when requested by SPONSOR in examining the records,
standard operating procedures, and facilities of the Investigators, validating
case reports against original data in the Investigators' or hospital records or
applicable files, and monitoring the Services performed hereunder, at reasonable
times and in a reasonable manner, to determine the adequacy of the
Investigator's facilities and whether the Study is being conducted in compliance
with the Protocol and applicable regulations.  Upon notice from CRO, FDA, or an
IRB of any noncompliance with the Protocol or applicable law, CRO shall permit
representatives of SPONSOR to review records related to the services performed
hereunder as soon as possible.  Notwithstanding the existence of SPONSOR's
rights under this Section 16.1, SPONSOR shall be under no obligation to exercise
these rights.



 
 

--------------------------------------------------------------------------------

 





16.2           CRO will permit representatives of SPONSOR, upon at least ten
(10) business days' prior written notice to CRO, to examine, at reasonable times
and in a reasonable manner, the standard operating procedures and facilities of
CRO and such records which SPONSOR may reasonably require in order to determine
whether the Study is being conducted in compliance with the Protocol and FDA
regulations. Notwithstanding the existence of SPONSOR’S rights under this
Section 16.2, SPONSOR shall be under no obligation to exercise these rights.


16.3           If the FDA, any other federal, state or local government
authority, or an IRB conducts, or gives notice to any party hereto of its intent
to conduct an inspection at any investigational site or takes any other
regulatory action with respect to any Study conducted under this Agreement, then
the party so notified shall immediately give the other parties hereto notice
thereof, and each party shall provide the other parties with any information
reasonably required in connection therewith.


16.4           CRO shall promptly notify SPONSOR of any violation or deficiency
noted by FDA or any regulatory agency related to the services performed by CRO
under this Agreement.  CRO will release any records required to be made
available to the inspecting or inquiring authority by law or regulation, but
will not release any Confidential Information not required by law to be provided
for inspection or copying without specific written consent of SPONSOR.


16.5           CRO shall provide SPONSOR with a written report of any inspection
related to the Study, noting with specificity each Study-related record or
document reviewed by or supplied to the regulatory inspector.  CRO shall
maintain copies of Study-related records or documents supplied to an inspector
in a separate inspection file and, upon request by SPONSOR, shall provide copies
of any such records or documents to SPONSOR.  CRO shall provide SPONSOR with a
copy of all correspondence between CRO and a regulatory authority relating to
activities undertaken pursuant to this Agreement, purged only of confidential
information that is unrelated to the activities under this Agreement.  CRO shall
provide SPONSOR with a copy of any proposed response to a regulatory authority
relating to activities under this Agreement for SPONSOR’s prior review.


16.6           CRO shall permit an independent public accounting firm designated
by SPONSOR to have reasonable access upon at least ten (10) business days’ prior
written notice to CRO and during normal business hours to CRO's financial books
and records as may be reasonably necessary to verify all out-of-pocket costs and
pass through expenses incurred by CRO during performance of Services set forth
in this Agreement. SPONSOR agrees that it will not use such information other
than for the purposes of this Agreement and that it shall maintain all such
information so obtained in strict confidence.



 
 

--------------------------------------------------------------------------------

 

17.           WARRANTIES, REPRESENTATIONS AND DISCLAIMER


17.1           CRO warrants and represents to SPONSOR that CRO has the
capability to fulfill in accordance with generally accepted professional
standards the services, which it will perform under this Agreement.


17.2           CRO warrants and represents to SPONSOR that CRO shall perform its
obligations under this Agreement in accordance with the terms and conditions set
forth herein.


17.3           CRO represents and warrants that it has obtained and will
maintain for the term of the Agreement, all licenses, authorizations, approvals
and reviews required by any federal, state or local governmental authority for
performance of any activities under this Agreement.


17.4           SPONSOR acknowledges that the results of the services to be
provided hereunder are inherently uncertain and that, accordingly, there can be
no assurance, representation, or warranty by CRO that any Study Drug covered by
this Agreement can, either during the term of this Agreement or thereafter, be
successfully developed or, if so developed, will receive the required approval
by the FDA.


17.5  SPONSOR acknowledges that CRO will provide professional services hereunder
and not a product.


18.           DEBARMENT


18.1           CRO hereby certifies that neither CRO nor any of CRO’s officers,
employees, consultants, or agents providing services to SPONSOR has been
debarred, nor have they been engaged in any acts which could be considered for
debarment, under the provisions of the Generic Drug Enforcement Act of 1992, 21
U.S.C. § 335(a) and (b).  In the event that CRO, any of CRO’s officers,
employees, consultants, or agents providing services to SPONSOR or any
Investigator (i) becomes debarred or (ii) receives notice of action or threat of
action with respect to its debarment during the term of the Agreement, CRO
agrees to notify SPONSOR immediately. In the event that CRO, any of CRO’s
officers, employees, consultants, or agents providing services to SPONSOR or any
Investigator becomes debarred as set forth above, this Agreement shall
automatically terminate upon receipt of such notice without any further action
or notice. In the event that CRO, any of CRO’s officers, employees, consultants,
or agents providing services to SPONSOR or any Investigator receives notice of
action as set forth in clause (ii) above, CRO understands that SPONSOR shall
have the right to terminate this Agreement immediately pursuant to the
provisions of Section 6 hereof.


18.2           CRO hereby certifies that it has not and will not use in any
capacity in connection with this Agreement the services of any individual,
corporation, partnership or association which has been debarred under 21 U.S.C.
§ 335(a) or (b).  In the event that CRO receives notice of the debarment or
threatened debarment of any individual, corporation, partnership or association
providing services to CRO, which relate to CRO's activities under this
Agreement, CRO shall notify SPONSOR immediately. CRO understands that SPONSOR
shall have the right to terminate this Agreement immediately upon receipt of
such notice pursuant to the provisions of Section 6 hereof.

 
 

--------------------------------------------------------------------------------

 



19.           ADVERSE EXPERIENCE REPORTING AND RECORDKEEPING


19.1           CRO shall notify SPONSOR immediately, but in no case more than
twenty-four hours, by telephone or facsimile, upon learning of the occurrence
during the Study of any Serious or Unexpected Adverse Experience, as defined at
21 C.F.R. § 312.32(a), and any event which may reasonably be believed to impair
the integrity or validity of the Study.  Any notification made by telephone
shall be confirmed in writing within two days.


19.2           CRO shall maintain all records required to be maintained under
federal, state or local laws, including, but not limited to, case report forms,
drug study and reconciliation documentation and the site study file, which
should include all Study-related correspondence.  CRO shall ensure that all
Investigators sign statements in each patient’s/subject’s case report form
attesting to Investigator’s review of the data, and attesting that the data are
an accurate accounting of the treatment, care, and events surrounding the
patient’s/subject’s involvement in the Study.  All Study records shall be
complete and up-to-date.


19.3           CRO will retain all records for the Study produced pursuant to
this Agreement for the longest of the following three periods:


(1)           two years after FDA approves a New Drug Application for the drug
and indication that is the subject of the study,


(2)           two years after the termination or withdrawal of the health
regulatory agency exemption (e.g., Investigational New Drug Application (“IND”)
under which the Study is conducted),


(3)           the record retention period mandated by any federal, state, or
local laws or regulations.


CRO will contact SPONSOR at least thirty days before the planned destruction of
any Study records, at which time SPONSOR may request that CRO deliver such
records to SPONSOR. CRO shall notify SPONSOR of any accidental loss or
destruction of Study records.  This provision shall survive the termination of
this Agreement.


20.            DELAYS


20.1           SPONSOR acknowledges that CRO will require documents, Study
Drugs, data, records and cooperation by SPONSOR in order to properly perform the
Services hereunder and that CRO is not responsible for errors, delays or other
consequences to the extent such errors, delays or other consequences arise
solely from the failure of SPONSOR to provide such documents, Study Drugs, data,
records or cooperation.



 
 

--------------------------------------------------------------------------------

 

20.2           No party hereto shall be held liable or responsible to any other
party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement when
such failure or delay is caused by or results from fire, floods, embargoes,
government regulations, prohibitions or interventions, war, acts of war (whether
war is declared or not), insurrections, riots, civil commotions, strikes,
lockouts, acts of God, or any other cause beyond the reasonable control of the
affected party; provided, however, that upon the occurrence of such condition,
the party affected thereby gives the other parties prompt written notice
thereof, specifying the extent to which its performance hereunder will likely be
affected; and provided, further, that the party affected thereby uses reasonable
efforts to mitigate the effects of such condition.


21.           MISCELLANEOUS PROVISIONS


21.1           Integration of Agreement.  This Agreement constitutes the entire
agreement between the parties on the subject matter described herein and
supersedes all prior contracts, agreements, and understandings relating to the
same subject matter between the parties. The parties intend this Agreement to be
a complete statement of the terms of their agreement, and no change or
modification of any of the provisions of this Agreement shall be effective
unless it is in writing and signed by a duly authorized officer of CRO and
SPONSOR.


21.2           Waiver. No waiver of any term, provision or condition of this
Agreement whether by conduct or otherwise in any one or more instances shall be
deemed to be construed as a further or continuing waiver of such term, provision
or condition or of any other term, provision or condition of this Agreement.


21.3           Governing Law.  This Agreement shall be interpreted and given
effect under the laws of the State of Delaware without reference to conflict of
law rules.


21.4           Paragraph Headings.  The paragraph headings of this Agreement are
merely for the convenience of the parties and are not to be construed as
modifying or changing the obligations or conditions expressed in this Agreement.


21.5           Enforceability of Agreement.  If any part of this Agreement shall
be held to be contrary to law or public policy or otherwise unenforceable, such
finding shall not invalidate any other part of this Agreement.


21.6           Exhibits. References to Exhibits attached to this Agreement shall
be deemed to incorporate the entire contents of such Exhibit by reference
thereto, as if it were fully set forth in this Agreement.


21.7           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.



 
 

--------------------------------------------------------------------------------

 

21.8           Further Action.  Each party hereto shall take, or cause to be
taken, all actions, and do, or cause to be done, things necessary, proper or
advisable under applicable laws and regulations (including without limitation
those regulations promulgated by the U.S. Internal Revenue Service), and execute
and deliver such further, documents as may be reasonably requested by the other
party in connection with the operation of this Agreement.


 
 
IN WITNESS WHEREOF, SPONSOR and CRO, have caused this Agreement to be executed
by their respective duly authorized representatives effective as of the day and
year first above written.


CYTRX
CORPORATION                                                                           ONCOTHERAPEUTICS


By:  /s/ STEVEN A.
KRIEGSMAN                                                             By:  /s/
GEOFFREY M. GEE, ESQ.
Name: Steven A.
Kriegsman                                                                      
Name: Geoffrey M. Gee, Esq.
Title: President and
CEO                                                                            
Title:   Chief Operating Officer

